April 05, 2007

Mr. Don Wayne Cruse Jr.
Assistant Solicitor General
Office of the Attorney General
P. O. Box 12548 (MC 059)
Austin, TX 78711-2548

Mr. Michael Leonard Ray Burnett
Shaunessy & Burnett, P.C.
98 San Jacinto, Suite 1400
Austin, TX 78701
Mr. Barry K. Bishop
Clark Thomas & Winters, LLP
P. O. Box 1148
Austin, TX 78767-1148

RE:   Case Number:  06-0348
      Court of Appeals Number:  03-04-00632-CV
      Trial Court Number:  04-197-C26

Style:      THE STATE OF TEXAS, BY AND THROUGH THE TEXAS DEPARTMENT OF
      TRANSPORTATION
      v.
      PRECISION SOLAR CONTROLS, INC.

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the  Court  vacates  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Bonnie        |
|   |Wolbrueck         |
|   |Ms. Diane O'Neal  |